  Case: 3:17-cr-00158-JZ Doc #: 130 Filed: 02/05/19 1 of 2. PageID #: 842




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 United States of America,                           Case No. 3:17 CR 158

                          Plaintiff,                 ORDER GRANTING SEVERANCE

                   -vs-                              JUDGE JACK ZOUHARY

 Anthony Haynes (1),
 Laura Lloyd-Jenkins (4),

                          Defendants.


       A record phone hearing was held on February 5, 2019. Counsel present: John Thebes and

Peter Wagner for Defendant Haynes; Steven Groth and Robert Miller for Defendant Laura Lloyd-

Jenkins; and Mike Freeman and Alissa Sterling for the Government. Court Reporter: Stacey

Kiprotich.

       This Court granted the renewed Motion of Defendant Laura Lloyd-Jenkins to sever her trial

from the trial of Defendant Haynes. This Court finds that the risk of prejudicial spillover was

significant under recent changed circumstances. The charges against Lloyd-Jenkins are much more

limited in scope and severity than those of Haynes. Further, a separate trial for Lloyd-Jenkins is the

most efficient use of judicial resources for a trial too long delayed.

       For the reasons stated on the record, the trial of Lloyd-Jenkins will proceed on Wednesday,

February 6, 2019 at 1:00 PM. A further Status Hearing for Defendant Haynes is scheduled for next

Tuesday, February 12, 2019 at 12:00 PM. At that time, counsel shall use the same District Court

conference line.
  Case: 3:17-cr-00158-JZ Doc #: 130 Filed: 02/05/19 2 of 2. PageID #: 843



        This Court finds that the time period until February 12, 2019 is excluded from the Speedy

Trial Act pursuant to 18 U.S.C. § 3161(h)(7) to provide Defendant Haynes reasonable time to

investigate and prepare pretrial motions, review discovery and prepare for trial. Taking all factors into

consideration, this Court finds that the interests of justice served during this time outweigh the interest

of the public and Defendants in obtaining a speedy trial.

        IT IS SO ORDERED.
                                                            s/ Jack Zouhary
                                                        JACK ZOUHARY
                                                        U. S. DISTRICT JUDGE

                                                        February 5, 2019




                                                    2
